Citation Nr: 1044946	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to service-connected bilateral pes planus 
with metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.

The RO denied entitlement to service connection for a low back 
condition in March 1947; the appellant did not appeal the 
decision.

In a July 2007 decision and remand order, the Board reopened the 
previously denied claim for a low back disability and remanded 
the claim for additional development.  

The Board then remanded the claim for additional development in 
April 2009, and again in June 2010.  It has now been returned to 
the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence reasonably establishes that the Veteran's current 
low back disability is related to his active service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service 
connection is warranted for a back disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.159. 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION
 Veterans Claims Assistance Act of 2000 (VCAA)
The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  By this decision, the Board is granting in 
full the benefit sought on appeal.  Even assuming that error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

I.  Criteria
Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).
Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
During the pendency of this appeal, VA amended its regulation 
pertaining to secondary service connection, effective from 
October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified 
at 38 C.F.R. § 3.310).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically, in terms of 
establishing a baseline level of disability for the non-service-
connected condition prior to the aggravation.  Because the new 
law appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under the 
law in effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot 
be applied to pending claims if they have impermissibly 
retroactive effects).
For certain chronic diseases (to include arthritis), service 
connection may be established on a presumptive basis if they are 
manifested to a compensable degree in a specified period of time 
postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

II. Background
The veteran contends that his current low back condition was 
either caused by or aggravated by his service connected pes 
planus, and/or directly the result of a motorcycle injury during 
service.

The veteran's August 1945 separation examination discloses that 
he injured his back in service.  The examiner found no back 
abnormality at that time.  In February 1946, a private examiner 
noted a finding of low back pain and believed that the veteran's 
condition was incurred in military service based on a history of 
a motorcycle accident in service.  On subsequent examination in 
December 1946, a VA examiner made a diagnosis of sacro-lumbar 
subluxation.

By rating action in January 1946 service connection was denied 
for a back disorder.  In making that determination the RO found 
the veteran had a constitutional or developmental abnormality 
which was not a disability for VA purposes.  The diagnosis was 
subluxation sacro lumbar spine, x-rays negative.

A December 1946 VA examination confirmed sacro lumbar spine 
subluxation with subjective periodic pain which radiated 
laterally.  

By rating action in March 1947 service connection was again 
denied for a back disorder.  

In January 2004 the Veteran filed a claim for service connection 
for a back disorder as secondary to service connected pes planus.  
In support of his claim the Veteran submitted a February 2004 
letter from Glen A. Barden, M.D., who noted that he had followed 
the Veteran for several years.  He recalled the Veteran reported 
significant foot problems in the early 1940s.  In addition he was 
involved in a motorcycle accident and told that he had 2 
vertebrae out of place.  In 1996 an MRI revealed lumbar 
spondylosis with moderate canal stenosis at L4-5.  Dr. Barden 
opined that, "it is not possible to make an absolute statement, 
however, the presentation and history are consistent with the 
motorcycle accident which was aggravated by his foot problems.  
"From a cause-and- effect standpoint, it would  appear that the 
motorcycle accident was a causal factor in the production of his 
back problem, with the foot problem producing an aggravation of 
this problem."  

In a July 2004 VA examination, the claims file was reviewed.  A 
motorcycle accident was noted in 1941 causing a back injury.  
Back problems had worsened over the last 25 years with pain 
radiating to his tailbone and down both extremities.  The Veteran 
had back pain once a week to once every few months lasting a day 
or two.   Examination revealed the Veteran reported in a scooter.  
The examiner opined that the Veteran had lumbar spondylosis as 
well as evidence of lumbar stenosis. He opined that, "this 
advanced degeneration is, I believe, less likely than not related 
to his military service and simply the result of degenerative 
spondylosis in the lumbar spine from aging."  A podiatry 
examiner noted that, "In my opinion, it is as likely as not that 
the patient's current pain could be related to his lower back but 
I will defer that to the neurosurgeon.  As far as his flat feet 
deformity is noted, I do not find any cause or relationship 
between any lower back problems this patient may have and his pes 
planus deformity."

In a September 2008 VA examination, the diagnosis was 
degenerative joint disorder (DJD) of the lumbar spine.  The 
examiner opined that in his opinion, DJD was at least as likely 
as not caused by or as a result of pes planus.  The examiner 
noted that he had based his opinion on a review of the military 
records, claims file, treatment records, and his evaluation of 
the Veteran.  

In October 2008, the RO deferred the rating decision noting the 
examiner failed to provide a rationale for his opinion.

Subsequently, in a December 2008 addendum to the September 2008 
VA examination, the examiner revised his opinion noting that DJD 
of the lumbar spine was less likely as not caused by or as a 
result of pes planus.  The rationale was that the Veteran had 
been seen at the VAMC since 2002 by a podiatrist with no mention 
of pes planus in the treatment records.  The Veteran has not 
complained of or been treated for pes planus as per the medical 
records.  He noted that his revised opinion was based on a review 
of the military records, claims file, treatment records, and his 
evaluation of the Veteran.  
 
In a July 2009 VA examination, the Veteran reported that a 
motorcycle accident in 1941 caused his back disorder.  He had not 
been hospitalized but given light duty for 6 weeks.  The examiner 
acknowledged that the STRs mention the back injury but provided 
few details.  The separation examination revealed no back 
abnormalities.  The Veteran reported that his back bothers him 
from time to time.  He has had no surgery and his back was stable 
since onset.  

Examination revealed the Veteran was slouched and in a 
wheelchair.  He was weak and unsteady on his feet and unable to 
walk and required assistance to stand.  The examiner opined that 
the lumbar spine condition, DJD with anterolisthesis L4-5 was not 
caused by, a result of, or permanently aggravated by his service 
connected flat feet.  The rationale was experience, expertise, 
literature, test results, and today examination.  Flat feet did 
not cause or permanently aggravate his back condition.  

The examiner opined that the Veteran's lumbar spine condition was 
unrelated to his feet.  Regarding whether his DJD of the lumbar 
spine was due to or a result of his in service motorcycle 
accident, he noted that he could not resolve that issue without 
resorting to mere speculation.  The Veteran reported a motorcycle 
accident in 1941 and the service medical records document some 
type of back injury in 1941 but provided incomplete information 
about its nature or severity.  The Veteran reported not being 
hospitalized for the back injury.  After leaving service he 
worked as an electrician and could have sustained a back trauma 
over the years.  The current appearance of the spine although 
abnormal does not specifically point to its cause or origin 
either in service trauma or the effects of normal wear and tear 
of the aging process.  The in-service injury occurred 68 years 
ago and the medical records had a 50 year gap.  The available 
data was insufficient to allow a well grounded opinion.

In an August 2010 addendum to the July 2009 VA examination, the 
examiner noted that he had been asked to clarify whether the 
Veteran's DJD with anterolisthesis L4-5 was due to or as a result 
of military service, incurred during military service, or within 
a year thereafter, to include as a result of an in service 
motorcycle accident.  The examiner opined that the Veteran's DJD 
with anterolisthesis L4-5 was less likely as not caused by or as 
a  result of military service, incurred during military service, 
or within a year thereafter, to include as a result of an in 
service motorcycle accident.  Rationale was that the SMRs make a 
brief mention of an in-service motorcycle accident but provided 
no documentation of any serious back injury associated with it.  
No documents were found showing injury which required 
hospitalization.  The service separation examination failed to 
reveal any abnormality of the back.  Lumbar spine x-rays in 
1946/47 were read as no evidence of any bone or joint pathology.  
The current lumbar back findings were nonspecific and most likely 
age related.


II. Analysis
The evidence of record reveals that the Veteran has a current low 
back disability, DJD with anterolisthesis L4-5.  His STRs 
document an in-service motorcycle accident in 1941, as well as 
complaints and treatment for pes planus for which he is currently 
service connected.  
The Board has carefully considered the Veteran's testimony, as 
well as all of the other evidence, and finds that the record is 
in equipoise regarding whether his low back disability began 
during service.  While there is some question with regard to the 
actual date of onset of the Veteran's back disability, he has 
continually reported back pain subsequent to a motorcycle 
accident in 1941 during service.  

A nexus opinion was submitted by his private physician, Dr. 
Barden noting that, "from a cause-and- effect standpoint, it 
would appear that the motorcycle accident was a causal factor in 
the production of his back problem, with the foot problem 
producing an aggravation of this problem."

Subsequently he underwent several VA examinations which were each 
in turn inadequate for various reasons.  (July 2004, ambiguous 
and failed to address whether pes planus aggravated the low back 
condition; September 2008 VA examination which failed to address 
all questions posed by the July 2007 Board remand and offering no 
opinion regarding aggravation; and, the July 2009 VA examination 
wherein the examiner indicated that he reviewed the c-file but 
failed to indicate that he reviewed VA examination reports from 
1946, 1947, and 1956.)

This resulted in an October 2008 deferred rating decision; and 
Board remands in July 2007, April 2009, and June 2010.  The Board 
notes that the opinions are sometimes favorable and other times 
not, including on a secondary basis.  

Alternatively, service connection may be granted under 38 C.F.R. 
§ 3.303(b).  If a disorder noted during service is not shown to 
be chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  Id.  

The Board finds that sufficient evidence of continuity of back 
pain/symptoms since service has been established.  In this 
regard, the Veteran's credible testimony indicates that he 
experienced back pain subsequent to a motorcycle accident in 1941 
during service.  The post-service medical records provide 
credible evidence which corroborates the Veteran's report of an 
in-service back injury.  The records also establish continuity of 
back pain symptomatology since service, including with the 
Veteran's claims for benefits.  Therefore, resolving any doubt in 
the Veteran's favor, the Board concludes that service connection 
for current low back disability is warranted.  




ORDER

Service connection for a low back disability is granted.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


